DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-21 are allowed.
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
As per claim 1, Fuehrer et al. (US Patent Application Publication 2019/0020140 A1) teaches: “a cooling system (seen in figure 3B) for a power connector (500, 501) of a charging inlet assembly 5, the cooling system (seen in figure 3B) comprising: a cooling adapter (54A, 54B) configured to be coupled to a housing 50 of the charging inlet assembly 5, the cooling adapter (54A, 54B) including an adapter body 541 forming a cavity 542, the adapter body 541 having a cable exit (along rear portion of  510) for a power cable (53A, 53B) of the charging inlet assembly 5, a heat exchanger (54A, 54B) positioned in the cavity 542 of the cooling adapter (54A, 54B), the heat exchanger (54A, 54B) configured to receive at least one of the power cable (53A, 53B) or a terminal (51A or 51B) extending from the power cable (53A, 53B), the heat exchanger (54A, 54B) being thermally coupled to the at least one of the power cable (53A, 53B) or the terminal (51A or 51B) to dissipate heat (see paragraph [0055]) therefrom".
However, Fuehrer fails to provide, teach or suggest: the cooling adapter including a supply port adjacent the cable exit and a return port adjacent the cable exit; 
Claims 2-11 are dependent on claim 1 and are therefore allowable for the same reasons.  
As per claim 12, Fuehrer et al. (US Patent Application Publication 2019/0020140 A1) teaches: “a power connector (500, 501), comprising: a housing 50 extending between a front and a rear (seen in figure 3A and 3B), the housing 50 having a chamber (rear portion of element 5 in element 1) at the rear, the housing 50 having a terminal (51A or 51B) channel (wherein elements 51A and 51B fit in element 50) between the front and the rear; a terminal (51A or 51B) coupled to the housing 50 having a mating end (along direction E, see paragraph [0045]) for mating with a charging connector (51A, 51B); a power cable (53A, 53B) terminated to the terminal (51A or 51B), the power cable (53A, 53B) including a conductor (end portion of 53A shown in figure 4B); and a heat exchanger (54A, 54B) positioned in the chamber (rear portion of element 5 in element 1), the heat exchanger (54A, 54B) including a heat exchanger body 541 receiving at least one of the power cable (53A, 53B) or the cable connector of the terminal (51A or 51B), the heat exchanger body 541 being thermally coupled to the at least one of the power cable (53A, 53B) or the terminal (51A or 51B) to dissipate heat (see paragraph [0055]) therefrom, the heat exchanger (54A, 54B) including a thermally conductive separator 55 electrically isolating the heat exchanger body 541 from the at least one of the power cable (53A, 53B) or the terminal (51A or 51B)".
However, Fuehrer fails to provide, teach or suggest: a cooling system including a cooling adapter and a heat exchanger, the cooling adapter being coupled to the housing, the cooling adapter including an adapter body forming a cavity, the adapter body having a cable exit for the power cable, the cooling adapter including a supply port adjacent the cable exit and a return port adjacent the cable exit, the heat exchanger positioned in the chamber, the heat exchanger having a coolant channel for coolant flow through the heat exchanger.
Claims 13-17 are dependent on claim 12 and are therefore allowable for the same reasons.  
As per claim 18, Fuehrer et al. (US Patent Application Publication 2019/0020140 A1) teaches: “a charging inlet assembly 5 for an electric vehicle 4 comprising: a housing 50 extending between a front and a rear (seen in figure 3A and 3B), the housing 50 having a chamber (rear portion of element 5 in element 1) at the rear, the housing 50 having a power connector (500, 501) at the front for receiving a charging connector (51A, 51B), the power connector (500, 501) including a first terminal 51A channel (wherein elements 51A and 51B fit in element 50) and a second terminal 52B channel (wherein elements 51A and 51B fit in element 50) between the front and the rear; a first terminal 51A coupled to the housing 50, the first terminal 51A positioned in the first terminal 51A channel (wherein elements 51A and 51B fit in element 50) for mating with the charging connector (51A, 51B), the first terminal 51A being terminated to a first power cable 53A; a second terminal 52B coupled to the housing 50, the second terminal 52B positioned in the second terminal 52B channel (wherein elements 51A and 51B fit in element 50) for mating with the charging connector (51A, 51B), the second terminal 52B being terminated to a second power cable 53B; and a heat exchanger (54A, 54B) positioned in the chamber (rear portion of element 5 in element 1), the heat exchanger (54A, 54B) including a heat exchanger body 541 having a first thermal interface (along 510 of 51A) being thermally coupled to at least one of the first terminal 51A or the first power cable 53A and having a second thermal interface (along 510 of 51B) being thermally coupled to at least one of the second terminal 52B or the second power cable 53B".
However, Fuehrer fails to provide, teach or suggest: the heat exchanger including a coolant tube extending from the heat exchanger body, the coolant tube being thermally coupled to the heat exchanger body, the coolant tube having a coolant channel for coolant flow through the coolant tube, the coolant tube including a supply tube at a supply side of the heat exchanger and a return tube at a return side of the heat exchanger.
Claims 19-21 are dependent on claim 18 and are therefore allowable for the same reasons.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NELSON R BURGOS-GUNTIN whose telephone number is (571)270-0574. The examiner can normally be reached 9:00am-5:00PM, Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abdullah A. Riyami can be reached on (571)270-3119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Nelson R. Burgos-Guntin/Examiner, Art Unit 2831                                                                                                                                                                                                        
/ABDULLAH A RIYAMI/Supervisory Patent Examiner, Art Unit 2831